IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHAWN T. YINGLING AND PATRICIA              :   No. 710 MAL 2019
YINGLING,                                   :
                                            :
                   Petitioners              :   Petition for Allowance of Appeal
             v.                             :   from the Order of the
                                            :   Commonwealth Court
                                            :
HANOVER BOROUGH ZONING HEARING              :
BOARD AND UMPC PINNACLE                     :
HANOVER,                                    :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.